NO. 12-05-00237-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MALCOLM DONALD BROWN, JR.                §     APPEAL FROM THE 2ND
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     CHEROKEE COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to the offenses of indecency with a child and aggravated sexual
assault of a child.  For each offense, the trial court placed Appellant on deferred adjudication
probation for ten years.  We have received the trial court’s certification showing that Appellant
waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered  September 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(DO NOT PUBLISH)